Citation Nr: 9915732	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  96-32 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the residuals of 
exposure to a toxic herbicide to include loss of sensation in 
the lower extremities, ankylosing spondylosis of the spine, 
cataract of the right eye, psoriasis, general fatigue, and 
fatty tumors.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1964 to April 1968.  
This appeal arises from an April 1996 rating decision of the 
Columbia, South Carolina, Regional Office (RO).  In this 
decision, the RO denied service connection for residual of 
exposure to a toxic herbicide that included loss of sensation 
in the lower extremities, ankylosing spondylosis of the 
spine, cataract in the right eye, psoriasis, general fatigue, 
and fatty tumors.  The veteran appealed this determination.

In April 1999, the veteran was afforded a hearing before a 
traveling member of the Board of Veterans' Appeals (Board) 
sitting at the RO.  Mr. Steven L. Cohn was designated by the 
Chairman of the Board as the member to conduct this hearing 
pursuant to 38 U.S.C.A. § 7102(a)(West Supp. 1998), and will 
make the final determination in this case.


REMAND

The veteran's U. S. Department of Defense (DD) Form 214 
indicates that he had active service in the Republic of 
Vietnam.  He testified at his Board hearing in April 1999 
that toxic herbicides were used in the areas he worked in 
while serving in Vietnam.  A letter from the VA Medical 
Center in Augusta, Georgia, dated in February 1992, informed 
the veteran that a VA Agent Orange Registry examination had 
found that he had some changes in the sensations in his legs 
which may have been due to a past history of alcohol use or 
exposure to Agent Orange (toxic herbicide).  Based on this 
evidence, the undersigned finds that further development of 
the record is warranted.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  The VA Agent Orange Registry examination report, 
noted above, is not of record and should be obtained prior to 
consideration of the veteran's claim.

The Board further notes in this regard that after reviewing 
approximately 6,420 abstracts and scientific or medical 
articles and selecting approximately 230 epidemiological 
studies for detailed analysis, consulting with outside 
experts, and conducting public hearings, the National Academy 
of Sciences issued a report entitled "Veterans and Agent 
Orange: Health Effects of Herbicides Used in Vietnam" on 
July 27, 1993.  Based upon that report, the Secretary of 
Veterans Affairs determined that there was no positive 
association between AO exposure and a number of specific 
diseases, including chronic peripheral neuropathy.  Effective 
November 7, 1996, VA determined that a presumption of service 
connection was warranted for acute and subacute peripheral 
neuropathy in Vietnam veterans with a history of AO exposure, 
subject to the requirement that the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e), Note 2.  As previously 
noted, the VA has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not appropriate 
for any condition for which the Secretary has not determined 
that a presumption of service connection is warranted.  59 
Fed. Reg. 341 (1994).

In addition, the veteran has noted multiple incidences of 
private medical treatment of his claimed disorders since his 
separation from the military.  He testified that he currently 
is receiving disability retirement pay from both the Social 
Security Administration (SSA) and a former private employer.  
Letters from his private physicans reporting some treatment 
have been received, but the actual treatment records have not 
been obtained.  In order to adequately evaluate the veteran's 
claims, these records must be obtained.

The RO sent the veteran a letter in March 1996 requesting 
that he submit his military records in order to verify his 
claims of exposure to toxic herbicides.  However, the RO 
failed to inform the veteran that both his exposure to toxic 
herbicides and resulting symptoms could be verified by 
alternative sources, such as testimonials from fellow 
servicemembers and family.  He should be requested to submit 
this type of evidence on remand.  During his hearing the 
veteran testified that he served in an Ammunition Supply 
Company in Vietnam and was exposed to spraying.

Finally, it is noted that in the statement of the case (SOC) 
issued in May 1996 the veteran was notified of the 
regulations at 38 C.F.R. § 3.309(e) covering diseases that 
are given a presumptive service connection as a result of 
exposure to toxic herbicides.  This regulation mentioned the 
provisions of 38 C.F.R. § 3.307(a)(6), but the SOC failed to 
provide the veteran with this regulation.  On remand, the 
veteran should be informed of the provisions of 38 C.F.R. 
§ 3.307(a)(6).  

Based on the above analysis, the case is REMANDED to the RO 
for the following actions:

1.  The veteran should be contacted and 
asked to provide as much additional 
detail as possible regarding the 
circumstances of his claimed exposure to 
toxic herbicides during his military 
service and the history of the 
symptomatology of the disorders he has 
claimed were a result of this exposure.  
He should also be asked to submit 
alternative sources of information to 
verify his symptomatology.  The veteran 
should be informed that these alternative 
sources could include, but are not 
limited to, private medical records; 
military records; testimonials from 
fellow servicemembers and/or family 
members; and copies of contemporaneous 
personal diaries, journals, or letters.  
The RO should inform the veteran that his 
failure to submit this evidence could 
have an adverse effect on his claim for 
service connection for residuals of 
exposure to toxic herbicides.

2.  The veteran should also be contacted 
and requested to identify and give 
complete addresses for all healthcare 
providers that had treated his claimed 
disorders from the time of his separation 
from the military to the present time.  
The veteran should be requested to sign 
and submit appropriate forms giving his 
consent for the release to the VA of any 
private medical records.  The RO should 
specifically request release form for the 
following physicians/facilities:

a.  Walter Bonner, M.D.
	Rheumatology Associates, P.A.
	14E Farmfield Avenue
	Charleston, South Carolina 
29407

b.  William B. Clark, M.D.
	Blackville Medical Center
	218 Main Street
	Blackville, South Carolina 
29817

c.  Dr. Milne
	Providence Hospital
Columbia, South Carolina

d.  Dr. Vanderfleet/VanderVleet
	Aiken, South Carolina

e.  Westinghouse Savannah River 
Company
	Building 922-3W
	1993 South Centennial Avenue
	Aiken, South Carolina 29803

When the above requested information and 
consent forms are received, the RO should 
contact the named facilities and/or 
physicians and request them to furnish 
legible copies of all records of 
treatment.  Treatment records from any 
identified VA facility should also be 
obtained.  The RO should specifically 
contact the VA Medical Center in Augusta, 
Georgia, and request copies of all the 
veteran's treatment records to include 
his VA Agent Orange Registry examination 
report dated sometime in early 1992.  All 
physicians or facilities contacted should 
be requested to provide responses to the 
RO if the requested records do not exist.  
The veteran should also be informed that 
it is his ultimate responsibility to 
provide this evidence to the VA and his 
failure to do so could have an adverse 
effect on his claim for service 
connection.  Any records obtained from 
these requests should be associated with 
the claims folder.

3.  The RO should contact the veteran and 
request the date and office of the SSA 
that granted him disability benefits.  He 
should also be requested to submit a copy 
of this decision if it is in his 
possession.  Thereafter, the RO should 
contact the appropriate SSA office and 
request legible copies of their 
disability decision and all evidence used 
at arriving at this decision.  All 
records obtained from these request must 
be made a part of the claims file.

4.  After the above development has been 
completed and if the RO finds that 
further development is warranted, 
including a physical examination, it 
should be undertaken.  If the veteran is 
scheduled for an examination, his claims 
file and a copy of this remand should be 
provided to the examiner so that he or 
she can review the veteran's medical 
history in regard to the disabilities at 
issue.  All findings, opinions, and bases 
therefor should be set forth in detail.

5.  After all development noted above has 
been completed, the RO should review the 
record and determine if the veteran can 
be granted service connection for any of 
his claimed disorders due to exposure to 
a toxic herbicide.  If any of the RO's 
decisions on these issues remain adverse 
to the veteran, then a supplemental 
statement of the case (SSOC) should be 
issued to the veteran and his 
representative.  The SSOC should detail 
all applicable laws and regulations, to 
include 38 C.F.R. §§ 3.307(a)(6) & 
3.309(e).  They should be given the 
opportunity to respond within the 
applicable time.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


The veteran need take no further action until he is informed.  
The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










